      6:20-cv-00060-RAW Document 30 Filed in ED/OK on 03/19/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

 JATL Enterprises, LLC

        Plaintiff,

 v.                                                Case No. CIV-20-060-RAW

 Nick Allen Mabray,

        Defendant,



                                             ORDER

       JATL Enterprises, LLC (hereinafter “JATL”) filed this action on February 26, 2020,

alleging that after contracting to purchase and care for cattle on JATL’s behalf, Nick Allen

Mabray (hereinafter “Mabray”) misrepresented to a bank that JATL’s cattle belonged to him,

resulting in JATL’s cattle being obtained by the bank. JATL brings claims for breach of

contract, conversion, and fraud and seeks the amount it paid for the cattle, the amount it paid to

Mabray for the care of the cattle, and punitive damages.

       Mabray filed a motion to dismiss on September 8, 2020. On October 27, 2020, this

action was stayed in light of Mabray’s bankruptcy filing. On January 22, 2021, the court granted

JATL’s motion to vacate the order staying proceedings. Now before the court, therefore, is

Mabray’s motion to dismiss [Docket No. 17].

       Mabray’s motion is devoid of references to any applicable law. Mabray also attaches

evidence and asserts matters beyond the allegations in the Complaint. JATL then attaches

evidence to its response, noting that should the court consider any outside evidence, it must

construe this as a motion for summary judgment.
     6:20-cv-00060-RAW Document 30 Filed in ED/OK on 03/19/21 Page 2 of 3




       Mabray states that this action should be dismissed because: (1) he acted only in his

capacity as manager of Mabray Cattle Company, LLC, and/or Mabray Land & Cattle Company,

LLC.; (2) JATL is not registered to do business in Oklahoma; and (3) Tom Duis is an unnamed

necessary party. While Mabray does not include any legal references, as JATL notes, should the

court exclude the attached evidence and consider this a motion to dismiss, the motion appears to

be pursuant to Rule 12(b)(6) and possibly 12(b)(7) of the Federal Rules of Civil Procedure.

       For purposes of a motion to dismiss, the court accepts as true all well-pleaded facts in the

complaint and construes those facts in the light most favorable to the plaintiff. Western

Watersheds Project v. Michael, 869 F.3d 1189, 1193 (10th Cir. 2017). The Complaint states that

JATL, through its principal owner and manager Tom Duis, contracted with Mabray. Accepting

those allegations as true, Mabray’s motion fails on his first and third arguments. * Mabray’s

motion also fails on his second argument, as the matter of JATL’s registration or lack thereof

goes beyond the scope of the Complaint. Accordingly, the motion to dismiss is denied.

       Since the parties have included evidence, the court considers the motion as one for

summary judgment as well. The court will grant summary judgment “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The court’s function is not “to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In applying the summary judgment

standard, the court views the evidence and draws reasonable inferences therefrom in the light




*
  Moreover, to the extent Mabray’s third argument is pursuant to Rule 12(b)(7), his evidence is
insufficient to show the nature of any interest possessed by Tom Duis or that any such interest
will be impaired by his absence. See Citizen Band Potawatomi Indian Tribe of Oklahoma v.
Collier, 17 F.3d 1292, 1293-94 (10th Cir. 1994).
                                                 2
     6:20-cv-00060-RAW Document 30 Filed in ED/OK on 03/19/21 Page 3 of 3




most favorable to the nonmoving party. Burke v. Utah Transit Auth. & Local 382, 462 F.3d

1253, 1258 (10th Cir. 2006).

       Mabray argues that: (1) he acted only in his capacity as manager of Mabray Cattle

Company, LLC, and/or Mabray Land & Cattle Company, LLC.; (2) JATL is not registered to do

business in Oklahoma; and (3) Tom Duis is an unnamed necessary party. In support of his first

argument, Mabray submits an affidavit. Docket No. 17-1. In support of first and third

arguments, he submits invoices and notices of wire transfers. Docket No. 17-2. He submits

nothing but his bald assertion in support of his second argument.

       As JATL demonstrates, Mabray’s affidavit is in direct conflict with his previous sworn

statements to the United States Bankruptcy Court for the Eastern District of Oklahoma. Docket

No. 19-3. Furthermore, Mabray’s attached invoices and notices of wire transfers are wholly

insufficient to show that he is entitled to judgment as a matter of law. Accordingly, the motion

for summary judgment is also denied.

       Mabray’s motion [Docket No. 17], whether construed as a motion to dismiss or a motion

for summary judgment, is hereby DENIED.

       IT IS SO ORDERED this 19th day of March, 2021.




                                             ______________________________________
                                             THE HONORABLE RONALD A. WHITE
                                             UNITED STATES DISTRICT JUDGE
                                             EASTERN DISTRICT OF OKLAHOMA




                                                3
